DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988).  Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising a cylindrical body (considered cylindrical to the degree the present invention is considered cylindrical; “beverage cup” paragraph [0003]) having an interior surface (cavity of “beverage cup”) and a removable lid 10, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).

Further regarding claim 1,  the modified invention of Panek et al. teaches a lock indicator (taught by Xu et al.) positioned on a top surface of the removable lid (figure 1 of Xu et al.) configured to instruct a user how to lock and unlock the removable lid to the cylindrical body, as taught by Xu et al.

Regarding claim 2, the biodegradable material is comprised of cardboard (cardboard; paragraphs [0068], and [0164]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988), as applied to claim 1 above, and further in view of Carragan (U.S. 2005/0247129). Regarding claim 3, the modified container of Panek et al. discloses the claimed invention except for the portion line.  Carragan teaches that it is known to provide a cup with portion lines (see figures 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with portion lines, as taught by Carragan, in order to indicate the amount of liquid within the cup.

Regarding claim 4, the portion line, as taught by Carragan, extends entirely along an interior circumference of the cylindrical body (figure 5 of Carragan).

Regarding claim 5, the modified container of Panek et al. discloses the claimed invention except for the portion indicator.  Carragan teaches that it is known to provide a cup with a portion indicator .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988), as applied to claim 1 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 5, the modified container of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.

Regarding claim 7, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Regarding claim 8, the biodegradable material is cork (cork; col. 2 lines 9-10).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Xu et al. (U.S. 8,689,988), as applied to claim 1 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 9, the modified container of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Howard et al. (U.S. 4,171,060). Regarding claim 11, Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising, a cylindrical body (“beverage cup”; considered having a cylindrical body to the degree present invention has a cylindrical body), and a removable lid 10 having a continuous opening 15 therein, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).
Panek et al. discloses the claimed invention except for the repositionable closure mechanism.  Howard et al. teaches that it is known to provide a lid with a repositionable closure mechanism (see elements 4, 16).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with a repositionable closure mechanism, as taught by Howard et al., in order to close the aperture to prevent spilling.
Further regarding claim 11, the modified assembly of Panek et al. teaches the closure mechanism (taught by Howard et al.) configured to rotate circumferentially (col. 3 lines 1-3 of Howard et al.) along a bottom portion of the removable lid (see element 14 of Howard et al.) to open and close the continuous opening from below.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Howard et al. (U.S. 4,171,060), as applied to claim 11 above, and further in view of Carragan (U.S. 2005/0247129). Regarding claim 12, the modified assembly of Panek et al. discloses the claimed invention except for the portion line and portion indicator.  Carragan teaches that it is known to provide a cup with portion lines and portion indicators (see figures 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with portion lines and portion indicators, as taught by Carragan, in order to indicate the amount of liquid within the cup.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Howard et al. (U.S. 4,171,060), as applied to claim 11 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 13, the modified assembly of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.

Regarding claim 14, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Howard et al. (U.S. 4,171,060), as applied to claim 11 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 15, the modified assembly of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 16, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), Howard et al. (U.S. 4,171,060) and Xu et al. (U.S. 8,689,988). Regarding claim 17, Panek et al. teaches a disposable food and beverage storage container (paragraph [0003]) comprising, a cylindrical body (“beverage cup”; considered having a cylindrical body to the degree present invention has a cylindrical body), and a removable lid 10, wherein the cylindrical body and the removable lid are comprised of a biodegradable material (cardboard or paperboard; paragraphs [0068], [0130], [0131] and [0164]).
Panek et al. discloses the claimed invention except for the spout, repositionable closure mechanism and lock indicator.  Roth et al. teaches that it is known to provide a lid with a spout (see spout 120).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Panek et al. with a spout, as taught by Roth et al., in order to drink easily from the lid.

Xu et al. teaches that it is known to provide a lid with a lock indicator (see figure 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a lock indicator, as taught by Xu et al., in order to indicate to the user how to remove the lid.
Further regarding claim 17,  the modified invention of Panek et al. teaches a lock indicator (taught by Xu et al.) positioned on a top surface of the removable lid (figure 1 of Xu et al.) configured to instruct a user how to lock and unlock the removable lid to the cylindrical body, as taught by Xu et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), Howard et al. (U.S. 4,171,060) and Xu et al. (U.S. 8,689,988), as applied to claim 17 above, and further in view of Carragan (U.S. 2005/0247129). Regarding claim 12, the modified assembly of Panek et al. discloses the claimed invention except for the portion line and portion indicator.  Carragan teaches that it is known to provide a cup with portion lines and portion indicators (see figures 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with portion lines and portion indicators, as taught by Carragan, in order to indicate the amount of liquid within the cup.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), Howard et al. (U.S. 4,171,060) and Xu et al. , as applied to claim 17 above, and further in view of Huh (U.S. 3,785,519). Regarding claim 19, the modified assembly of Panek et al. discloses the claimed invention except for the seal.  Huh teaches that it is known to provide a lid with a seal (see element 5; col. 2 lines 9-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with a seal, as taught by Huh, in order to prevent leaking of fluid between the cup rim and the lid.  Further regarding claim 19, the seal is comprised of a biodegradable material (cork; col. 2 lines 9-10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Panek et al. (U.S. 2014/0054306) in view of Roth et al. (U.S. 2012/0125931), Howard et al. (U.S. 4,171,060) and Xu et al. (U.S. 8,689,988), as applied to claim 17 above, and further in view of Spray (U.S. 8,746,958).  Regarding claim 20, the modified assembly of Panek et al. discloses the claimed invention except for the mixers.  Spray teaches that it is known to provide a cup with mixers (see element 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with mixers, as taught by Spray, in order to help mix the contents manually.  It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Panek et al. with two mixers, in order to increase the mixing capabilities, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Further regarding claim 20, each of the pair of mixers of the modified invention is comprised of a longitudinal frame member 3 of Spray, a plurality of lateral frame members 5, 6 of Spray and a plurality of openings 12 of Spray.

Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Applicant argues that Panek et al. does not teach a lock indicator.  The secondary reference of Xu et al. teaches that it is known to provide a lid with a lock indicator.  The lock indicator of Xu et al. is used to instruct the user how to open the container. 
Applicant argues that the modified invention of Panek et al. does not teach a closure mechanism configured to rotate circumferentially. The secondary reference of Howard et al. (U.S. 4,171,060) is applied in the rejection for the teaching of a closure mechanism that is rotatable and closes of the opening from below.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736